EXHIBIT 10.1

 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of September 28, 2006 (the
“First Amendment”), is by and among TRUSTREET PROPERTIES, INC., a Maryland
corporation (together with any permitted successors and assigns, the
“Borrower”), the Guarantors (as defined in the Credit Agreement), the Lenders
(as defined in the Credit Agreement), BANK OF AMERICA, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender (each as defined in the Credit
Agreement) and BANC OF AMERICA SECURITIES LLC, as sole lead arranger (the “Sole
Lead Arranger”) and sole book manager (the “Sole Book Manager”), and is an
amendment to that certain Credit Agreement dated as of April 8, 2005 by and
among the parties to this First Amendment (as the same may have been otherwise
or further amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”).


W I T N E S S E T H


WHEREAS, the Borrower and the Guarantors have requested and the Lenders and
Administrative Agent have agreed to amend the Credit Agreement on the terms and
conditions set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:


1. Amendments to Credit Agreement. The parties to this First Amendment hereby
agree that from and after the First Amendment Effective Date (as such term is
defined below) the Credit Agreement is amended as follows:


(a) Definitions. Article I of the Credit Agreement is hereby amended (i) with
regard to such of the following terms that are currently set forth in such
Article I, by deleting the definitions for the following terms and replacing in
the appropriate alphabetical order such deleted definitions with the new
definitions set forth below and (ii) with regard to such of the following terms
that are not currently set forth in such Article I, by adding in the appropriate
alphabetical order the definitions for the following terms.


““Applicable Margin” means, for the purposes of calculating (a) the Letter of
Credit Fees for the purposes of Section 2.03(i), (b) the interest rates
applicable to Eurodollar Revolving Loans and Eurodollar Term Loans for the
purposes of Section 2.08(a), and (c) the interest rates applicable to Base Rate
Revolving Loans, Base Rate Term Loans and Swing Line Loans for the purposes of
Section 2.08(a), the following basis points per annum:


Pricing Level
Consolidated Leverage Ratio
Eurodollar Revolving Loan Margin and Letter of Credit Fee Margin
Eurodollar Term Loan Margin
Base Rate Revolving Loan Margin
Base Rate Term Loan and Swing Line Loan Margin
           
1
< 45%
100
200
0
50
2
>45% and < 50%
125
200
0
50
3
> 50% and < 60%
150
200
25
50
4
> 60%
175
200
50
50



Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance therewith, then Pricing Level 4 shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the first Business Day immediately
following delivery thereof. The Applicable Margin in effect from the First
Amendment Effective Date through the date for delivery of the Compliance
Certificate for the fiscal quarter ending September 30, 2006 shall be determined
based upon Pricing Level 3. Determinations by the Administrative Agent of the
appropriate Pricing Level shall be conclusive absent manifest error.”


““Approved Acquired Concept” means any Concept that the Required Lenders have,
in connection with the Acquisition by the Borrower or any of its Subsidiaries of
a portfolio of real estate assets, approved for qualification as such in writing
(such approval not to be unreasonably withheld or delayed); provided, that any
such qualification shall not, in any case, extend beyond the date which is
twenty-four (24) months following the applicable Acquisition.”


““Approved Acquired Tenant” means any Tenant that the Required Lenders have, in
connection with the Acquisition by the Borrower or any of its Subsidiaries of a
portfolio of real estate assets, approved for qualification as such in writing
(such approval not to be unreasonably withheld or delayed); provided, that any
such qualification shall not, in any case, extend beyond the date which is
twenty-four (24) months following the applicable Acquisition.”


““BBA Development Property” means, as of any date of determination, each Real
Property meeting each of the following criteria:


(a) such Real Property has not been a BBA Development Property for a period in
excess of twelve (12) calendar months;


(b) such Real Property is a Development Property;


(c) such Real Property is the subject of an executed lease or related binding
letter of intent that fails to qualify as a Borrowing Base Lease solely as a
result of (i) the failure of the applicable Tenant to commence rental payments
thereunder (to the extent such failure is solely related to the pending
completion of the applicable improvements in accordance with the terms of such
lease); and (ii) the failure of the improvements located on the property to be
fully completed and occupied;


(d) construction with respect to such Real Property is on schedule, within the
budget for such construction (subject to any applicable contingencies) and
projected to be completed as of any date required in the applicable lease/letter
of intent related to such Real Property and, in any case, within twelve (12)
months of the date on which such Real Property is first listed as a BBA
Development Property;


(e) such Real Property is either (i) 100% owned in fee simple by any Loan Party;
(ii) majority owned by a Loan Party or (iii) leased by any Loan Party such that
the applicable Real Property qualifies as a Qualified Ground Lease Asset;


(f) such Real Property either (i) is set forth on Schedule 5.01(n) hereto (as
such schedule may be updated from time to time in accordance with Section
7.02(b)) or (ii) has been added by the Borrower to the calculation of the
Borrowing Base during the then-continuing fiscal quarter, in each case to the
extent that such Real Property has not been removed from the calculation of the
Borrowing Base during the then-continuing fiscal quarter;


(g) such Real Property is located in the United States of America;


(h) such Real Property is intended to be operated as a restaurant, automobile
service station or other similar service retail property or has been otherwise
expressly approved by the Administrative Agent in writing and in the
Administrative Agent’s discretion;


(i) that is not the subject of any condemnation proceeding(s) as of such date
that is or are material to the future profitable operation of such Real Property
and has not, since initial qualification as a “BBA Development Property”
hereunder, been subject to any condemnation that is material to the future
profitable operation of such Real Property;


(j) neither such Real Property nor any interest of any applicable Loan Party
therein (including the lease thereof or any indirect interest owned by the Loan
Parties), is subject to (i) any Lien other than Permitted Liens of the types
described in clauses (c), (d), (g), (j), and/or (k) of Section 8.01 or (ii) any
Negative Pledge; and


(k) that is (and, in the case of a Real Property constituting an interest in
land alone, the material improvements located thereon are) free of all
structural defects, environmental conditions or other adverse matters except for
defects, conditions or matters individually or collectively which are not
material to the profitable operation of such Real Property.”


““BBA Development Property Amount” means, as of any date of determination with
respect to the BBA Development Properties, collectively, an amount equal to (a)
the aggregate net Investment of the owners in such BBA Development Properties;
provided, that such Investment shall be multiplied by (b) (i) if such Real
Property is owned by a Wholly-Owned Subsidiary of the Borrower, one; or (ii) if
such Real Property is owned by a Consolidated Party that is not the Borrower or
a Wholly-Owned Subsidiary of the Borrower, the Borrower Interest with respect to
such Consolidated Party).”


““BBA EBITDA” means, for any Calculation Period, the aggregate Property-Level
EBITDA generated over such period by the BBA Operating Properties and the BBA
Newly Acquired Properties; provided, however, that for BBA Newly Acquired
Properties, the Property-Level EBITDA generated by such BBA Newly Acquired
Properties shall, for purposes of this definition, equal the annualized
Property-Level EBITDA from such BBA Newly Acquired Properties (based on the
Property-Level EBITDA from the date of acquisition through the end of such
period).”


““BBA Newly Acquired Property” means as of any date of determination, each Real
Property that fails to qualify as a BBA Operating Property solely as a result of
the applicable Consolidated Party’s failure to have owned such Real Property for
a period equal to or in excess of twelve (12) months pursuant to clause (i) of
the definition of “BBA Operating Property.””


““BBA Newly Acquired Property Amount” means, as of any date of determination
with respect to the BBA Newly Acquired Properties, collectively, an amount equal
to (a) the aggregate undepreciated book value of such BBA Newly Acquired
Properties (as determined in accordance with GAAP; provided, that such
undepreciated book value shall be multiplied by (b) (i) if such Real Property is
owned by a Wholly-Owned Subsidiary of the Borrower, one; or (ii) if such Real
Property is owned by a Consolidated Party that is not the Borrower or a
Wholly-Owned Subsidiary of the Borrower, the Borrower Interest with respect to
such Consolidated Party).”


““BBA Operating Property” means, as of any date of determination, each Real
Property (whether an interest in land alone or an interest in land and/or (to
the extent located on such land or on land subject to a Qualified Ground Lease)
the improvements located thereon):


(a) that either (i) is set forth on Schedule 5.01(n) hereto (as such schedule
may be updated from time to time in accordance with Section 7.02(b)) or (ii) has
been added by the Borrower to the calculation of the Borrowing Base during the
then-continuing fiscal quarter, in each case to the extent that such Real
Property has not been removed from the calculation of the Borrowing Base during
the then-continuing fiscal quarter;


(b) with respect to which there exists a fully executed, delivered and effective
Borrowing Base Lease (which is, to the extent the Administrative Agent has
requested and reviewed same, in form and substance reasonably acceptable to the
Administrative Agent; otherwise, the reasonable good faith judgment of the
Borrower shall govern such determination);


(c) that is either (i) 100% owned in fee simple by any Loan Party; (ii) majority
owned by a Loan Party or (iii) leased by any Loan Party such that the applicable
Real Property qualifies as a Qualified Ground Lease Asset;


(d) with respect to which neither such Real Property nor any interest of any
applicable Loan Party therein (including the lease thereof or any indirect
interest owned by the Loan Parties), is subject to (i) any Lien other than
Permitted Liens of the types described in clauses (c), (d), (g), (j), and/or (k)
of Section 8.01 or (ii) any Negative Pledge;


(e) that is not (and, in the case of a Real Property constituting an interest in
land alone, the material improvements located thereon are not) the subject of
any condemnation proceeding(s) as of such date that is or are material to the
profitable operation of such Real Property and has not, since initial
qualification as a “BBA Operating Property” hereunder, been subject to any
condemnation that is material to the profitable operation of such Real Property;


(f) that is operated as (or, in the case of a Real Property constituting an
interest in land alone, on which is operated) a restaurant, automobile service
station or other similar service retail property or has been otherwise expressly
approved by the Administrative Agent in writing and in the Administrative
Agent’s discretion;


(g) that is (and, in the case of a Real Property constituting an interest in
land alone, the material improvements located thereon are) free of all
structural defects, environmental conditions or other adverse matters except for
defects, conditions or matters individually or collectively which are not
material to the profitable operation of such Real Property;


(h) that is located in the United States of America; and


(i) that has been owned by the applicable Consolidated Party for a period equal
to or in excess of twelve (12) months.”


““Borrower Materials” has the meaning specified in Section 7.02 hereof.”


““Borrowing Base” means, as of any date of determination, an amount equal to (a)
(i) fifty-five percent (55.0%) multiplied by (ii) the Borrowing Base Asset Value
as of such date, less (b) the BBE Guarantee Amount.”


““Borrowing Base Asset” means each BBA Operating Property, each BBA Development
Property, each BBA Newly Acquired Property, in each case, to the extent included
from time to time on Schedule 5.01(n) attached hereto (and regardless of whether
any such property is actually used in the calculation of the Borrowing Base
Asset Value or is removed from such calculation pursuant to any of subclauses
(i)-(vii) of the definition thereof).”


““Borrowing Base Asset Value” means, as of any given calculation date, an amount
equal to the sum of (a) (i) BBA EBITDA generated by the BBA Operating Properties
for the most recent Calculation Period; divided by (ii) the Capitalization Rate,
plus (b) the BBA Development Property Amount as of such date, plus (c) the BBA
Newly Acquired Property Amount as of such date; provided, however, that:


(i) the Borrowing Base Leases with respect to the Borrowing Base Assets
contributing to the calculation of the Borrowing Base Asset Value:


(A) shall not, in any case, have a weighted average remaining lease term of less
than six (6) years; to the extent the weighted average of the remaining lease
term(s) of the underlying leases with respect to the assets contributing to the
Borrowing Base Asset Value (with each such lease’s term given a weighting in
relation to the other leases involved in such calculation based on the
contribution of each such lease to the Borrowing Base Asset Value) is less than
six (6) years, Borrowing Base Assets with remaining lease terms of less than
six (6) years and their related Property-Level EBITDA shall be removed from the
calculation of Borrowing Base Asset Value until the weighted average of the
remaining lease terms with respect to the assets contributing to such
calculation is equal to or greater than six (6) years; and


(B) shall not, in any case, include leases with respect to which required base
rental payments, principal or interest payments, or other payments due
thereunder are, as of the date of determination, more than sixty (60) days past
due with respect to payables greater than, in the aggregate, 0.125% of the total
annual base rent payable in connection with such Borrowing Base Leases; to the
extent Borrowing Base Assets with Borrowing Base Leases subject to late or
delinquent rental payments in excess of 0.125% would otherwise be included in
the calculation of the Borrowing Base Asset Value, Borrowing Base Assets with
delinquent rental payments shall be removed from the calculation of Borrowing
Base Asset Value until such excess is eliminated;


(ii) the aggregate value of assets subject to Qualified Ground Leases shall not,
in any case, exceed ten percent (10%) of Borrowing Base Asset Value; to the
extent the aggregate value of such assets constitutes more than ten
percent (10%) of Borrowing Base Asset Value, assets subject to Qualified Ground
Leases and their related values shall be removed from the calculation of the
Borrowing Base Asset Value to the extent necessary to eliminate such excess;


(iii) the aggregate value of assets with respect to any single Concept shall
not, in any case, account for more than fifteen percent (15%) (or, in the case
of the Golden Corral Concept or any Approved Acquired Concept, twenty
percent (20%)) of the Borrowing Base Asset Value; to the extent the aggregate
value of such assets constitutes more than fifteen percent (15%) (or, in the
case of the Golden Corral Concept or any Approved Acquired Concept, twenty
percent (20%)) of Borrowing Base Asset Value, the value of assets related to
such Concept(s) shall be removed from the calculation of Borrowing Base Asset
Value to the extent necessary to eliminate such excess;


(iv) the aggregate value of assets with respect to any single Tenant shall not,
in any case, account for more than ten percent (10%) (or, in the case of Golden
Corral Corp. or any Approved Acquired Tenant, fifteen percent (15%)) of the
Borrowing Base Asset Value; to the extent the aggregate value of such assets
constitutes more than more than ten percent (10%) (or, in the case of Golden
Corral Corp. or any Approved Acquired Tenant, fifteen percent (15%)) of
Borrowing Base Asset Value, the value of assets related to such Tenant(s) shall
be removed from the calculation of Borrowing Base Asset Value to the extent
necessary to eliminate such excess;


(v) the aggregate value of assets held by Borrowing Base Entities which are not
Wholly-Owned Subsidiaries shall not, in any case, exceed ten percent (10%) of
Borrowing Base Asset Value; to the extent the aggregate value of such assets
constitutes more than ten percent (10%) of Borrowing Base Asset Value, assets
held by Borrowing Base Entities which are not Wholly-Owned Subsidiaries shall be
removed from the calculation of Borrowing Base Asset Value to the extent
necessary to eliminate such excess;


(vi) the aggregate value attributable to assets which are BBA Development
Properties shall not, in any case, exceed ten percent (10%) of Borrowing Base
Asset Value; to the extent the aggregate value of such assets constitutes more
than ten percent (10%) of Borrowing Base Asset Value, BBA Development Properties
shall be removed from the calculation of Borrowing Base Asset Value to the
extent necessary to eliminate such excess; and


(vii) the aggregate value attributable to assets which are BBA Development
Properties and assets held by Borrowing Base Entities which are not Wholly-Owned
Subsidiaries shall not, in any case, exceed, in the aggregate, twenty percent
(20.0%) of Borrowing Base Asset Value; to the extent the aggregate value of such
assets constitutes more than twenty percent (20%) of Borrowing Base Asset Value,
BBA Development Properties and/or assets held by Borrowing Base Entities which
are not Wholly-Owned Subsidiaries shall be removed from the calculation of
Borrowing Base Asset Value to the extent necessary to eliminate such excess.


For purposes of clarification, (A) with respect to each of subclauses (i)
through (vii) above, individual Borrowing Base Assets and the values
attributable to any given Borrowing Base Asset may not be partially removed from
or included in the calculation of Borrowing Base Asset Value; to the extent any
given asset or any portion of the value attributable to any given Borrowing Base
Asset is required to be removed from the calculation of Borrowing Base Asset
Value, 100% of the value attributable to such Borrowing Base Asset shall be
removed from such calculation; and (B) the removal of any such assets or the
value thereof from the Borrowing Base Asset Value pursuant to subclauses (i)
through (vii) above may be performed in any order so long as the resultant
components of the Borrowing Base Asset Value meet all of the criteria set forth
in such subclauses (i) through (vii).”


““Borrowing Base Lease” means, as of any date of determination, a lease (which
may, in the case of a Qualified Ground Lease Asset, technically be a sublease of
the applicable Loan Party’s Real Property interest) with respect to any parcel
of Real Property satisfying each of the following requirements (in the
reasonable judgment of the Administrative Agent, to the extent the
Administrative Agent performs any review of same, otherwise, in the reasonable
good faith judgment of the Borrower):


(a) such lease relates to the land and/or improvements located on such Real
Property and covers 100.0% of such land and/or 100.0% of the net leasable space
contained in such improvements, as applicable;


(b) such lease is a triple net lease such that the Tenant thereunder is required
to pay all taxes, utilities, insurance, maintenance, casualty insurance payments
and other expenses with respect to the subject Real Property (whether in the
form of reimbursements or additional rent) in addition to the base rental
payments required thereunder such that net operating income for such Real
Property (before non-cash items) equals the base rent paid thereunder;


(c) neither the Tenant under such lease nor any Person that is the franchisor or
licensor of any Concept (if any) related to the underlying Real Property, is the
subject of a Bankruptcy Event (except to the extent that (A) such Person has
been subject to a proceeding under Chapter 11 of the Federal Bankruptcy Code,
(B) the applicable bankruptcy court has approved and confirmed such Person’s
plan for reorganization or, in the case of the bankruptcy of the Tenant, the
trustee in bankruptcy of such Tenant has accepted such lease, (C) to the extent
item (B) above is satisfied as a result of the confirmation of a plan of
reorganization, all statutory appeal periods with respect to such proposed plan
have been exhausted without objection and (D) such Person is performing its
obligations under such approved plan);


(d) no required base rental payment, principal payment or interest payment due
under such lease is, as of the date of determination, more than sixty (60) days
past due with respect to payables greater than $5,000.00 per Real Property; and


(e) the leasable space associated with the underlying Real Property is fully
occupied in all material respects by the applicable Tenant (or any sublessee of
the applicable Tenant, to the extent such Tenant remains fully obligated to the
applicable Loan Party under the related lease) (other than in connection with
scheduled renovations or improvements thereto or with a move-in process so long
as all rent due under such lease continues to be paid during such period).”


““Calculation Period” means, as of any date of determination commencing with the
delivery of the Required Financial Information for the fiscal quarter ending
June 30, 2006, the most recent four (4) fiscal quarter period for which the
Borrower has provided the Required Financial Information; provided, that for
calculations made on a Pro Forma Basis, the amounts calculated for the
applicable Calculation Period shall be adjusted as set forth in the definition
of the term “Pro Forma Basis,” but shall otherwise relate to the applicable
Calculation Period (as defined above).”


““Capitalization Rate” means 8.0%; provided, however, that the capitalization
rate shall be reviewed annually and be subject to annual adjustment (with such
adjustment being made for each year pursuant to written notice delivered by the
Administrative Agent to the Borrower not less than thirty (30) days prior to the
next occurring anniversary of the First Amendment Effective Date and to be
effective as of the first Business Day following such anniversary) by the
Administrative Agent and the Required Lenders in their sole discretion based
upon market conditions for comparable property types. Notwithstanding the
foregoing, the capitalization rate shall not, in any case, be adjusted (a) by
more than one half of one percent (0.50%) in connection with any such annual
adjustment and (b) up or down by more than one and one half of one percent
(1.50%) during the term of this Agreement.”


““Concept” means any distinctive system for establishing and operating
restaurants or automobile service stations or other similar service retail
property (or such other system as has been approved by the Administrative Agent
pursuant to subclause (h) of the definition of “BBA Development Property” or
subclause (f) of the definition of “BBA Operating Property”), which system is
the subject of a license or franchise from a Person. Not in limitation of the
foregoing, and by way of example only, such systems would include “Jack in the
Box,” “Golden Corral,” “IHOP,” “Burger King,” “Pizza Hut,” “Denny’s,” and
“Fina.””


““Consolidated EBITDA” means, for any Calculation Period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to:


(a) Consolidated Net Income for such period; plus 


(b) the following to the extent deducted in calculating such Consolidated Net
Income (and without duplication): (i) Consolidated Interest Charges for such
period; (ii) the provision for Federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period; (iii) depreciation
and amortization expense; (iv) losses from sales of assets; (v) reductions in
Consolidated Net Income resulting from straight-lining of rents; (vi) reductions
in Consolidated Net Income relating to “impairment of long lived assets”
(including hedging losses); (vii) reductions in Consolidated Net Income relating
to “loan reserves”; (viii) any amounts received relating to principal received
from third party obligors in the form of principal repayment on mortgage
obligations (to the extent such principal payments are applied to the Borrower’s
or any of its Subsidiaries’ existing corporate Indebtedness); (ix) the principal
component of payments received in respect of Capitalized Lease Obligations
during such period; (x) reductions in Consolidated Net Income relating to
non-cash extraordinary items; (xi) payments made with respect to Preferred Stock
interests; and (xii) other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period; and minus 


(c) the following to the extent included in calculating such Consolidated Net
Income (and without duplication): (i) Federal, state, local and foreign income
tax credits of the Borrower and its Subsidiaries for such period; (ii) gains
from sales of assets (other than property sales from any real properties and/or
improvements thereon acquired with the initial intent to hold for sale); (iii)
increases in Consolidated Net Income related to straight-lining of rents; and
(iv) increases in Consolidated Net Income related to non-cash extraordinary
items;


provided, that, (1) each of the above calculations shall include, without
duplication, any amounts attributable to any interests held by any Consolidated
Party in any Unconsolidated Affiliate and (2) all amounts included in the above
calculations (and not otherwise adjusted to account for Outside Interests) shall
be adjusted to deduct therefrom the pro rata share of such amounts allocable to
Outside Interests.”


““Consolidated Fixed Charges” means, for any Calculation Period, the sum of (in
each case, without duplication):


(a) (i) all scheduled payments of principal on Funded Indebtedness of the
Consolidated Parties on a consolidated basis due during such period (excluding
so-called “bullet maturities” or “balloon payments” and other principal payments
upon termination of Funded Indebtedness at the maturity thereof or upon
prepayment thereof), (ii) the implied principal component of payments due on
Capital Leases and Synthetic Lease Obligations, and (iii) all Debt-like
Preferred Stock Expenses incurred during such period in connection with all
Debt-like Preferred Stock of the Consolidated Parties and all other dividends
paid during such period on any Preferred Stock of the Consolidated Parties,
plus 


(b) (i) all scheduled payments of principal on Funded Indebtedness of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest of each such entity (excluding so-called “bullet maturities” or
“balloon payments” and other principal payments upon termination of Funded
Indebtedness at the maturity thereof or upon prepayment thereof) and (ii) all
Debt-like Preferred Stock Expenses incurred during such period in connection
with Debt-like Preferred Stock of any Unconsolidated Affiliate and all other
dividends paid on any Preferred Stock of any Unconsolidated Affiliate during
such period, in each case multiplied by the respective Unconsolidated Affiliate
Interest of each such entity; provided, that in each case, all of the above
amounts not otherwise adjusted to account for Outside Interests shall be
adjusted to deduct therefrom the pro rata share of such amounts allocable to the
Outside Interests, plus 


(c) Consolidated Interest Charges for such period.”


““Consolidated Interest Charges” means, for any Calculation Period, the sum of
(a) the interest expense in connection with Funded Indebtedness of the
Consolidated Parties on a consolidated basis, as determined in accordance with
GAAP and all other interest obligations (or other obligations that are
substantially similar in nature to interest obligations) incurred or accrued
during such period, including, without limitation, (i) the amortization of debt
discount and premium, (ii) the interest component under Capital Leases, (iii)
the implied interest component under Synthetic Lease Obligations, (iv)
obligation payments under any Swap Contracts entered into by any Consolidated
Party (net of any obligation payments owing to any Consolidated Party under any
such Swap Contract and excluding any termination payments owing by any
Consolidated Party pursuant to any such Swap Contract), and (v) capitalized
interest, on a consolidated basis, as determined in accordance with GAAP, plus
(b) without duplication, interest expense or other interest obligations incurred
in connection with Funded Indebtedness (including items of the type noted above
in (a)(i)-(v)) of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest of each such entity; provided, that in each
case, all of the above amounts not otherwise adjusted to account for Outside
Interests shall be adjusted to deduct therefrom the pro rata share of such
amounts allocable to the Outside Interests.”


““Consolidated Total Debt” means, as of any date of determination, an amount
equal to (a) Consolidated Total Liabilities as of such date, less (b) to the
extent included in the determination of Consolidated Total Liabilities (and
without duplication), the sum of (i) normal accounts payables of the
Consolidated Parties, (ii) normal accounts payables of each Unconsolidated
Affiliate multiplied by the respective Unconsolidated Affiliate Interest of each
such entity, (iii) trade payables of the Consolidated Parties incurred in the
ordinary course of business, (iv) trade payables of each Unconsolidated
Affiliate multiplied by the respective Unconsolidated Affiliate Interest of each
such entity and (v) intangible liabilities to the extent FAS 141 requires
treatment of the value of leases associated with purchased real property as
intangible assets.”


““Consolidated Total Tangible Assets” means, as of any date of determination,
the sum of:


(a) an amount equal to (i) the BBA Development Property Amount as of such date;
plus (ii) the BBA Newly Acquired Property Amount as of such date; plus (iii) (A)
Property-Level EBITDA generated by all other Real Properties for the most recent
Calculation Period, divided by (B) the Capitalization Rate (regardless of
whether any such assets are actually included in the calculation of Borrowing
Base Asset Value); plus


(b) the book value of all other assets and interests therein held by the
Consolidated Parties (provided, that, the amounts calculated pursuant to clause
(a) above (i) shall include, without duplication, each Consolidated Parties’
interests in the assets of any Unconsolidated Affiliate and (ii) shall not
include any interests in assets to the extent such interests are attributable to
any Outside Interests); less 


(c) the value of all intangible assets, if any, included in clauses (a) and (b)
above.”


““Development Activities” means activities relating directly or indirectly to
the development of build-to-suit Real Property assets (whether or not related to
Real Properties qualifying as “Development Properties” hereunder).”


““Development Property” means a Real Property that is a build-to-suit property
with respect to which construction of the applicable improvements to be located
thereon has commenced.”


““FAS 141” Financial Accounting Standard 141 entitled “Business Combinations”
adopted by the Financial Accounting Standards Board, as the same may be amended,
modified or supplemented from time to time.”


““Fee Letter” means a reference to that certain Fee Letter, dated August 21,
2006 among the Borrower, the Administrative Agent and the Sole Lead Arranger, as
the same may be from time to time amended, restated, supplemented or otherwise
modified in writing.”


““FFO” means, for a given period, (a) Consolidated Net Income, minus (or plus)
(b) gains (or losses) from debt restructuring and sales of property during such
period (other than property sales from any properties acquired with the initial
intent to hold for sale), plus (c) depreciation and amortization of real and
personal property assets for such period, and after adjustments for
unconsolidated partnerships and joint ventures and amortization of capitalized
financing costs, plus (d) impairment charges reported by such Persons for such
period, plus (e) amounts denoted as provisions for loan losses, plus (f)
goodwill impairment, plus (g) non-cash stock compensation, plus (h) the
principal component of any Capital Lease Obligations (as determined by GAAP).”


““FFO Distribution Allowance” means, for each fiscal quarter of the Consolidated
Parties, an amount equal to (a) 95% of FFO for the immediately preceding fiscal
quarter, plus (b) to the extent not otherwise distributed prior to commencement
of the quarter for which such calculation is being performed, 95% of FFO for the
three fiscal quarters immediately preceding the fiscal quarter referenced in
clause (a). In determining whether an amount distributed in a given fiscal
quarter is applicable to the FFO of such fiscal quarter or a prior fiscal
quarter, the Borrower shall, in all cases, assume that amounts distributed are
distributed with respect to FFO earned in the most recent fiscal quarter for
which there exists undistributed FFO.”


““First Amendment” means the First Amendment to Credit Agreement dated as of
September 28, 2006 by and among the Borrower, the Guarantors thereunder, Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender
thereunder, the Lenders thereunder and such other entities that are parties
thereto.”


““First Amendment Effective Date” shall have the meaning specified in the First
Amendment.”


““Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending, with respect to Eurodollar Revolving
Loans, on the date which is seven days or one, two, three, six, nine or twelve
months thereafter, or, with respect to Eurodollar Term Loans, on the date which
is one, two, three, six, nine or twelve months thereafter, in each case, as
selected by the Borrower in its Committed Loan Notice (and to the extent
available from each Lender); provided that:


(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii) no Interest Period shall extend beyond the Revolver Maturity Date or Term
Loan Maturity Date, as applicable.”


““Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws applicable to the Borrower.”


““Letter of Credit Expiration Date” means, subject to the Borrower’s rights
under Section 2.03(g) to extend such date through Cash Collateralization of the
applicable Letters of Credit, the day that is thirty (30) days prior to the
Revolver Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day); provided, that, notwithstanding anything
contained herein to the contrary, the “Letter of Credit Expiration Date” with
respect to any Letter of Credit may not be extended beyond the date which is the
day that is thirty (30) days prior to the Revolver Maturity Date then in effect
(or, if such day is not a Business Day, the next preceding Business Day) except
to the extent (a) such Letter of Credit has been Cash Collateralized in
accordance with Section 2.03(g); (b) such extension is for a period that does
not extend beyond the date which is twelve (12) months following the applicable
Revolver Maturity Date; and (c) the L/C Issuer has approved such extension in
writing (such approval not to be unreasonably withheld or delayed).”


““Property-Level EBITDA” means, for any Real Property for any period, an amount
equal to (a) the net income (excluding extraordinary items) of such Real
Property for such period before (without duplication) interest expense
applicable to such Real Property, income taxes applicable to such Real Property
and depreciation and amortization applicable to such Real Property, all as
determined in accordance with GAAP, multiplied by (b) (i) if such Real Property
is owned by a Wholly-Owned Subsidiary of the Borrower, one; or (ii) if such Real
Property is owned by a Consolidated Party that is not the Borrower or a
Wholly-Owned Subsidiary of the Borrower, the Borrower Interest with respect to
such Consolidated Party; provided, that interest expense, income taxes and other
entity-level expenses shall be allocated among all Real Properties owned by the
applicable entity(ies) on a pro rata basis based on the percentage of each such
Real Property’s revenue to the total revenue of all such Real Properties.”


““Platform” has the meaning specified in Section 7.02 hereof.”


““Public Lender” has the meaning specified in Section 7.02 hereof.”


““Registered Public Accounting Firm” has the meaning specified in
Section 7.01(a) hereof.”


““Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a certificate delivered to the
Administrative Agent and signed by a Responsible Officer and the applicable
designee. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.”


““Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended, and any
successor statute.”


““Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Borrower Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.”


““Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b) or in
connection with Section 2.06(b), in the principal amount set forth opposite such
Lender's name on Schedule 2.01 (as adjusted from time to time in accordance with
the terms of Section 1.07) or as committed by such Lender in connection with
Section 2.06(b). The aggregate principal amount of the Term Loan Commitments of
all of the Lenders as in effect on the First Amendment Effective Date is TWO
HUNDRED SEVENTY-FIVE MILLION DOLLARS ($275,000,000.00).”


(b) Section 2.02(a). Section 2.02(a) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the irrevocable notice from the Borrower to the Administrative Agent, which may
be given by telephone or electronic mail (provided that such telephonic notice
or electronic mail complies with the information requirements of the form of
Committed Loan Notice attached hereto). Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans, and (ii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, all Committed Borrowings made on the First
Amendment Effective Date shall be made as Base Rate Loans unless the Borrower
shall have delivered all items reasonably requested by the Administrative Agent
for the making of Eurodollar Rate Loans at least three (3) days prior to the
First Amendment Effective Date. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic,
electronic or hard-copy written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion of a Eurodollar Rate Loan to
a Base Rate Loan shall be effective as of the last day of the Interest Period
then in effect with respect to such Eurodollar Rate Loan. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.”


(c) Section 2.03(a)(ii). Section 2.03(a)(ii) of the Credit Agreement is hereby
deleted in its entirety and replaced by the following:


“(ii) The L/C Issuer shall not issue any Letter of Credit if, subject to Section
2.03(b)(iii), the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or last extension, unless the
Required Lenders have approved such expiry date; or the expiry date of such
requested Letter of Credit would occur after the then-effective Letter of Credit
Expiration Date, unless either (A) such Letter of Credit has been Cash
Collateralized pursuant to Section 2.03(g) and the applicable Letter of Credit
Expiration Date has been otherwise extended in accordance with the definition of
the term “Letter of Credit Expiration Date;” or (B) the L/C Issuer and all the
Lenders have approved such expiry date.”


(d) Section 2.03(a)(iii)(B). Section 2.03(a)(iii)(B) of the Credit Agreement is
hereby deleted in its entirety and replaced by the following:


“(B) the issuance of such Letter of Credit would violate or one or more policies
of the L/C Issuer applicable to letters of credit generally;”




(e) Section 2.03(b)(i). Section 2.03(b)(i) of the Credit Agreement is hereby
amended by adding the following sentence at the end of such section:


“Notwithstanding anything contained herein to the contrary, Letter of Credit
Applications and materials related thereto may be delivered by the Borrower via
hard copy, facsimile or electronic mail.”


(f) Section 2.03(b)(ii). Section 2.03(b)(ii) of the Credit Agreement is hereby
deleted in its entirety and replaced by the following:


“(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone, electronic mail or in
hard-copy writing) that the Administrative Agent has received a copy of such
Letter of Credit Application from the Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more of the applicable
conditions contained in Article V shall not then be satisfied, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.”


(g) Section 2.03(b)(iii). Section 2.03(b)(iii) of the Credit Agreement is hereby
deleted in its entirety and replaced by the following:


“(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone, electronic mail or in hard-copy writing) on
or before the day that is five Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
any Loan Party that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied, and in each case directing the L/C Issuer
not to permit such extension.”


(h) Section 2.03(c)(i). The last sentence of Section 2.03(c)(i) of the Credit
Agreement is hereby deleted in its entirety and replaced by the following:


“Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in writing
or by electronic mail; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.”


(i) Section 2.03(c)(vi). Section 2.03(c)(vi) of the Credit Agreement is hereby
deleted in its entirety and replaced by the following:


“(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.”


(j) Section 2.04(b). Section 2.04(b) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone or electronic mail. Each such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone,
electronic mail or in hard-copy writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone, electronic mail or in hard-copy
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone, electronic mail or in hard-copy writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:30 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower in
immediately available funds.”


(k) Section 2.04(c)(i). The second sentence of Section 2.04(c)(i) of the Credit
Agreement is hereby deleted in its entirety and replaced by the following:


“Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 5.02.”


(l) Section 2.04(c)(iii). Section 2.04(c)(iii) of the Credit Agreement is hereby
deleted in its entirety and replaced by the following:


“(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.”


(m) Section 2.05(a)(iii). Section 2.05(a) of the Credit Agreement is hereby
amended by adding the following at the end of such section:


“(iii) All notices required by this clause (a) may be delivered by electronic
mail, facsimile or in hard-copy writing.”


(n) Section 2.06(b).


(i) The first paragraph of Section 2.06(b) of the Credit Agreement is hereby
deleted in its entirety and replaced by the following:


“(b) Voluntary Increases. Following the First Amendment Effective Date, the
Aggregate Revolving Commitments and/or the Total TL Outstandings may, at the
option of the Borrower, be increased by an aggregate amount of up to
$200,000,000 (with the total amount of such increases (to the extent less than
$200,000,000) and the requested allocation of such increases between the
Aggregate Revolving Commitments and/or the Total TL Outstandings to be at the
option of the Borrower (provided, that increases to either of the Aggregate
Revolving Commitments or the Total TL Outstandings shall be in an aggregate
amount of $25,000,000 or any whole multiple of $5,000,000 in excess thereof))
if:”


(ii) Section 2.06(b)(i) of the Credit Agreement is hereby deleted in its
entirety and replaced by the following:


“(i) to the extent it desires to increase one or both of the Aggregate Revolving
Commitments or the Total TL Outstandings, the Borrower shall request such
increase(s) in writing to the Administrative Agent and shall specify therein the
amount(s) of its requested increase(s) and allocation thereof between the
Aggregate Revolving Commitments and/or the Total TL Outstandings;”


(iii) The penultimate paragraph of Section 2.06(b) of the Credit Agreement is
hereby deleted in its entirety and replaced by the following:


“Notwithstanding anything contained herein to the contrary, the Borrower may
make a request for increase (whether with respect to the Aggregate Revolving
Commitments, the Total TL Outstandings or both) pursuant to this Section 2.06(b)
not more than four (4) times during the term of the Agreement.”


(o) Section 2.06(c). Section 2.06(c) of the Credit Agreement is hereby amended
by adding the following at the end of such section:


“All notices deliverable pursuant to this Section 2.06 may be delivered by
electronic mail, facsimile or in hard-copy writing.”


(p) Section 2.07(c). Section 2.07(c) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the demand of the Swing Line Lender, (ii) the date that
is three (3) Business Days after such Loan is made and (iii) the Revolver
Maturity Date.”


(q) Section 2.09(a). Section 2.09(a) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(a) Unused Fees. The Borrower shall, for each calendar quarter (or portion
thereof) ending during the term commencing as of the First Amendment Effective
Date and ending as of the last day of the Availability Period, pay to the
Administrative Agent for the account of each Lender holding a Revolving
Commitment as of the end of such period (in accordance with such Lender’s
Applicable Percentage of the Aggregate Revolving Commitments as of such date) an
unused fee (the “Unused Fee”) in an amount equal to (i) a rate equal to 20 basis
points per annum (calculated based on the total number of days in the applicable
period), multiplied by (ii) (A) an amount equal to (1) the sum of the Aggregate
Revolving Commitments as of the beginning of each day during the applicable
period, less (2) the sum of the Total Revolving Outstandings as of the beginning
of each day during such period, divided by (B) the number of days in such
period. The unused fee shall accrue at all times during the term of this
Agreement for which there exist any Revolving Commitments, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the First Amendment Effective Date, and on the last day of the Availability
Period.”


(r) Section 2.12(b)(i). Section 2.12(b)(i) of the Credit Agreement is hereby
deleted in its entirety and replaced by the following:


“(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Revolving Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.”


(s) Section 6.05(e). Section 6.05 of the Credit Agreement is hereby amended by
adding the following at the end of such section:


“(e) To the best knowledge of the Borrower, no Internal Control Event exists or
has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Borrower and its Subsidiaries on a consolidated
basis.”


(t) Section 6.27. Article VI of the Credit Agreement is hereby amended by adding
the following at the end of such article:


“6.27 Taxpayer Identification Number.


The true and correct U.S. taxpayer identification number of the Borrower and
each other Loan Party is set forth on Schedule 6.27 (as of the most recent
update thereof in accordance with Section 7.02(d) or as otherwise updated as of
the date any Person becomes a Loan Party hereunder).”


(u) Section 7.01. Section 7.01 of the Credit Agreement is hereby deleted in its
entirety and replaced by the following:


“7.01 Financial Statements.


Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent:


(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2006), a consolidated balance sheet of the Consolidated Parties as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders (a “Registered Public
Accounting Firm”), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (provided, that to the
extent any components of such consolidated financial statements relating to a
prior fiscal period are separately audited by different Registered Public
Accounting Firms, the audit report of any such Registered Public Accounting Firm
delivered pursuant hereto may contain qualifications or exceptions as to scope
of such consolidated financial statements as they relate to such components
audited by other Registered Public Accounting Firms) and (ii) an opinion of such
Registered Public Accounting Firm independently assessing the Borrower’s
internal controls over financial reporting in accordance with, and to the extent
required by, Sarbanes-Oxley and for so long as Sarbanes-Oxley is in effect; and


(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended September 30, 2006), a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Parties in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.


As to any information contained in materials furnished pursuant to Section
7.02(g), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified
therein.”


(v) Section 7.02(b). Section 7.02(b) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (including an update to Schedule 5.01(n) and
Schedule 6.27);”


(w) Section 7.03(f). Section 7.03 of the Credit Agreement is hereby amended by
adding the following at the end of such section:


“(f) Promptly upon any Responsible Officer obtaining knowledge thereof notify
the Administrative Agent of the determination by the Registered Public
Accounting Firm providing the opinion required under Section 7.01(a)(ii) (in
connection with its preparation of such opinion) or the Borrower’s determination
at any time of the occurrence or existence of any Internal Control Event.”


(x) Section 8.02(l). Section 8.02(l) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(l) Investments constituting the acquisition of Real Property or mortgages
secured by real property (including leasehold) interests, in each case, in the
ordinary course of business; provided, that (i) any such Investments shall be
with respect to Real Property or real estate located in the United States of
America except to the extent approved by the Administrative Agent in writing
(such approval to be granted or withheld in the reasonable discretion of the
Administrative Agent) and (ii) Investments in Real Properties constituting
Development Properties shall be subject to the limitations set forth in clause
(h) above;”


(y) Section 8.03(n). Section 8.03(n) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(n) secured purchase money Indebtedness (including Capitalized Leases) that is
Non-Recourse Indebtedness (other than with respect to recourse to the asset
being financed with such purchase money Indebtedness) incurred by any Loan Party
if such Indebtedness does not exceed the lower of the fair market value or the
cost of the applicable assets on the date acquired;”


(z) Proviso at the end of Section 8.03. The proviso at the end of Section 8.03
of the Credit Agreement is hereby deleted in its entirety and replaced by the
following:


“provided, however, that notwithstanding the foregoing, the Borrowing Base
Entities shall not, at any time, incur or otherwise be liable for any
Indebtedness (whether Secured Indebtedness or Unsecured Indebtedness) other than
(x) Indebtedness of the type permitted under clause (g) above incurred by any
such Borrowing Base Entity in its capacity as an Originator, servicer or
guarantor in connection with any Permitted Securitization Transfer or
Securitization Transaction Documents; (y) Indebtedness hereunder and under the
other Loan Documents, and (z) Indebtedness secured by Permitted Liens of the
type described in clauses (c), (d), (g), (j), (k) and/or (o)(ii) of Section
8.01.”


(aa) Section 8.05(a)(ii). Section 8.05(a)(ii) of the Credit Agreement is hereby
deleted in its entirety and replaced by the following:


“(ii) Intentionally Omitted.”


(bb) Section 8.11(a). Section 8.11(a) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Calculation Period to be greater than 0.65x.”


(cc) Section 8.11(b). Section 8.11(b) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(b) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth as
of the end of any Calculation Period to be less than the sum of (i)
$750,000,000, plus (ii) an amount equal to 85% of the Net Proceeds of any Equity
Issuance(s) by the Consolidated Parties issued after the First Amendment
Effective Date and prior to the end of such period (other than any such Net
Proceeds received from a Consolidated Party).”


(dd) Section 8.11(c). Section 8.11(c) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any Calculation Period to be less than: (i) for each
Calculation Period ending on or prior to March 31, 2008, 1.20x; and (ii) for
each other Calculation Period, 1.30x.”


(ee) Section 8.11(d). Section 8.11(d) of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:


“(d) Secured Debt to Consolidated Total Tangible Assets Ratio. Permit, as of the
end of any Calculation Period, the ratio of the Secured Indebtedness of the
Consolidated Parties to Consolidated Total Tangible Assets to be greater than
0.45x.”


(ff) Section 11.02(e). Section 11.02 of the Credit Agreement is hereby amended
by adding the following at the end of such section:


“(e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).”


(gg) Section 11.18. Article XI of the Credit Agreement is hereby amended by
adding the following at the end of such article:


“11.18 No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent and the Arranger, on the other hand,
and the Borrower and each other Loan Party is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and the
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower, any other Loan Party or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor the Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising the Borrower, any other Loan Party or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
the Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Borrower and the other Loan Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent and the Arranger with respect
to any breach or alleged breach of agency or fiduciary duty.”


(hh) Section 11.19. Article XI of the Credit Agreement is hereby amended by
adding the following at the end of such article:


“11.19 New Schedule 6.27.


The Borrower shall prepare Schedule 6.27 for inclusion in the Credit Agreement
and shall deliver the same to the Administrative Agent prior to the First
Amendment Effective Date. Such Schedule 6.27 shall be in the form attached to
the First Amendment as Exhibit A. Upon acceptance of such Schedule 6.27 by the
Administrative Agent, such schedule shall be included in the Credit Agreement.


2. Conditions Precedent. The effectiveness of this First Amendment is subject to
receipt by the Administrative Agent of each of the following, each in form and
substance reasonably satisfactory to the Administrative Agent:


(a) a counterpart of this First Amendment duly executed by each of the Borrower,
the Guarantors, the Required Lenders and the Administrative Agent; provided,
notwithstanding the foregoing, the amendment to the definition of “Applicable
Margin” (referenced in Section 1 of this First Amendment) shall not be effective
unless and until this First Amendment is executed by each of the Borrower, the
Guarantors, each of the Lenders holding Revolving Loans and the Administrative
Agent;


(b) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this First Amendment and the other Loan
Documents to which such Loan Party is a party;


(c) The Administrative Agent shall have received a duly completed Compliance
Certificate as of the First Amendment Effective Date prepared on a Pro Forma
Basis and based on information obtained as of June 30, 2006, signed by a
Responsible Officer of the Borrower, giving effect, on a Pro Forma Basis, to all
material Acquisitions, Dispositions, Debt Issuances and/or Equity Issuances
which may have occurred prior to the First Amendment Effective Date;


(d) a legal opinion of Sidley Austin LLP, counsel for the Loan Parties;


(e) payment by Borrower of (i) any fees required by the Fee Letter, (ii) all
other reasonable outstanding fees and expenses of the Administrative Agent and
the Administrative Agent’s counsel incurred in connection with the preparation
of this First Amendment which are due and payable as of the date hereof, (iii)
all other reasonable fees and expenses relating to the preparation, execution
and delivery of this First Amendment or otherwise related to the Credit
Agreement or the Loan Documents which are due and payable as of the date hereof,
including, without limitation, payment to the Administrative Agent of reasonable
attorneys’ fees, consultants’ fees, travel expenses, all fees and expenses
associated with prior transactions entered into or contemplated by and between
Borrower and the Administrative Agent in connection with the Credit Agreement
and (iv) all other reasonable fees and expenses due and then-owing from the
Borrower to the Administrative Agent and Lenders pursuant to the terms hereof,
the terms of the Credit Agreement and the terms of the other Loan Documents, in
the case of each of clauses (i), (ii), (iii) and (iv) as shall have been set
forth in one or more invoices therefore delivered to the Borrower prior to the
closing with respect to this First Amendment; and


(f) such other documents, instruments and agreements as the Administrative Agent
may reasonably request.


3. Representations. The Borrower and each of the Guarantors collectively
represent and warrant to the Administrative Agent and the Lenders as follows:


(a) Authorization. The Borrower and each of the Guarantors, respectively, has
the right and power and has obtained all authorizations necessary to execute and
deliver this First Amendment and to perform its respective obligations hereunder
and under the Credit Agreement, as amended by this First Amendment, in
accordance with their respective terms. This First Amendment has been duly
executed and delivered by a duly authorized officer of the Borrower and each
Guarantor, respectively, and each of this First Amendment and the Credit
Agreement, as amended by this First Amendment, is a legal, valid and binding
obligation of the Borrower and each Guarantor (each as applicable), enforceable
against the Borrower and each Guarantor (each as applicable) in accordance with
its respective terms, except as the same may be limited by applicable Debtor
Relief Laws and by equitable principles generally (whether enforcement is sought
by proceedings in equity or at law).


(b) Compliance with Laws, etc. The execution and delivery by the Borrower and
each of the Guarantors of this First Amendment and the performance by the
Borrower and/or the Guarantors of this First Amendment and the Credit Agreement,
as amended by this First Amendment, in accordance with their respective terms,
does not and will not, by the passage of time, the giving of notice or
otherwise: (i) require any approval (other than those already obtained) by any
Governmental Authority or violate any law (including any Environmental Laws)
which is applicable to the Borrower, any Guarantors, the Loan Documents or the
transactions contemplated herein or therein; (ii) conflict with, result in a
breach of or constitute a default under the Organization Documents of the
Borrower or any of the Guarantors or any Material Contractual Obligation to
which the Borrower or any of the Guarantors or is a party or by which it or any
of its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien under any Material Contractual Obligation
upon or with respect to any property now owned or hereafter acquired by the
Borrower or any Guarantor other than in favor of the Administrative Agent for
the benefit of the Lenders.


(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this First
Amendment.


4. Reaffirmation of Representations. The Borrower and each of the Guarantors
hereby repeat and reaffirm in all material respects all representations and
warranties made by such party to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents to which it is a party on and as
of the date hereof (other than any representation or warranty expressly relating
to an earlier date) with the same force and effect as if such representations
and warranties were set forth in this First Amendment in full except to the
extent of changes resulting from matters permitted under the Loan Documents or
other changes in the ordinary course of business not having a Material Adverse
Effect.


5. Reaffirmation of Guaranty. Each of the Guarantors hereby reaffirms its
continuing guaranty obligations to the Administrative Agent and the Lenders
under the Credit Agreement and agrees that the transactions contemplated by this
First Amendment shall not in any way affect the validity and enforceability of
their respective guaranty obligations thereunder or reduce, impair or discharge
the obligations of such Guarantors thereunder.


6. Severability. If any provision of any of this First Amendment or of the
Credit Agreement, as amended hereby, is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable and the remaining
provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.


7. Certain References. Each reference to the Credit Agreement in any of the Loan
Documents shall be deemed to be a reference to the Credit Agreement as amended
by this First Amendment, and this First Amendment shall be deemed a Loan
Document for purposes of the application of provisions of the Credit Agreement
generally applicable thereto (including, without limitation, any arbitration
provisions or waiver provisions).


8. Expenses. The Borrower shall reimburse the Administrative Agent promptly
following demand for all reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this First Amendment and the
other agreements and documents executed and delivered in connection herewith.


9. Benefits. This First Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


10. No Novation. The parties hereto intend this First Amendment to evidence the
amendments to the terms of the existing indebtedness of the Borrower and
Guarantors to the Lenders as specifically set forth herein and do not intend for
such amendments to constitute a novation in any manner whatsoever.


11. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


12. No Implied Agreements. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.


13. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this First Amendment to produce or account for more
than one such counterpart for each of the parties hereto. Delivery by facsimile
by any of the parties hereto of an executed counterpart of this First Amendment
shall be as effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered. Each counterpart hereof shall be deemed to be an original and shall
be binding upon all parties, their successors and assigns.


14. Binding Effect. This First Amendment shall become effective as of the date
set forth in the introductory paragraph hereof (the “First Amendment Effective
Date”) at such time when: (a) all of the conditions set forth in Section 2
hereof have been satisfied or waived by the Required Lenders; (b) this First
Amendment shall have been executed by the Borrower, the Guarantors and the
Administrative Agent; and (c) the Administrative Agent shall have received
copies hereof (telefaxed or otherwise) which, when taken together, bear the
signatures of the Required Lenders. Thereafter, this First Amendment shall be
binding upon and inure to the benefit of the Borrower, the Guarantors, the
Administrative Agent and each Lender and their respective successors and
assigns.


15. Definitions. All capitalized terms not otherwise defined herein are used
herein with the respective definitions given them in the Credit Agreement, as
amended hereby. The interpretive provisions set forth in Sections 1.02 and 1.03
of the Credit Agreement shall apply to this First Amendment as though set forth
herein.


[Remainder of Page Left Intentionally Blank - Signature Pages Follow]





CHAR1\909716v6


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date written above.




BORROWER:
TRUSTREET PROPERTIES, INC.
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford
Title: Secretary    
GUARANTORS:
CFD HOLDINGS II, LLC
 
By: RESTAURANT ASSETS, LLC, as Member
 
By: CNL FINANCIAL LP HOLDING, LP, as Member
 
By: CNL FINANCIAL GP HOLDING CORP., as General Partner
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
CNL APF GP CORP.
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
CNL APF PARTNERS, L.P.
 
By: CNL APF GP CORP., as General Partner
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
CNL FINANCIAL GP HOLDING CORP.
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
CNL FINANCIAL LP HOLDING, LP
 
By: CNL FINANCIAL GP HOLDING CORP., as General Partner
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
CNL FINANCIAL SERVICES GP CORP.
 
 
 
By:  /s/ Steven D. Shackelford   
Name: Steven D. Shackelford
Title: Secretary
 
CNL FINANCIAL SERVICES, LP
 
By: CNL FINANCIAL SERVICES GP CORP., as General Partner
 
 
 
By:  /s/ Steven D. Shackelford   
Name: Steven D. Shackelford
Title: Secretary
 
CNL RESTAURANT ADVISORS, INC.
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
CNL RESTAURANT CAPITAL CORP.
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
CNL RESTAURANT CAPITAL GP CORP.
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
CNL RESTAURANT CAPITAL, LP
 
By: CNL RESTAURANT CAPITAL GP CORP., as General Partner
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
CNL RESTAURANT DEVELOPMENT, INC.
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
CNL RESTAURANT INVESTMENTS, INC.
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
TRUSTREET BROKERAGE SERVICES, INC.,
FORMERLY CNL RESTAURANT SERVICES, INC.
 
 
 
By:  /s/ Peter John Behr   
Name: Peter John Behr
Title: President
 
FUEL SUPPLY, INC.
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
NORTH AMERICAN RESTAURANT MANAGEMENT, INC.
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
RAI RESTAURANTS, INC.
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
REAL ESTATE HOLDINGS I, LLC
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
REAL ESTATE HOLDINGS II, LLC
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
RESTAURANT ASSETS, LLC
 
By: CNL FINANCIAL LP HOLDING, LP, as Member
 
By: CNL FINANCIAL GP HOLDING CORP., as General Partner
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
USRP (BOB), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (DEEDEE), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (DON), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (FAIN 10), L.P.
 
By: USRP GP8, LLC, as General Partner
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (FRED), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (GANT1), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (GANT2), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (HAWAII), LLC
 
By: USRP HOLDING CORP., as Manager
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    
 
USRP (JENNIFER), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (KATY), L.P.
 
By: USRP GP8, LLC, as General Partner
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (MINNESOTA), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (SARAH), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (STEVE), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP (SYBRA), LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP GP8, LLC
 
By: CNL APF PARTNERS, LP, as Manager
 
By: CNL APF GP CORP., as General Partner
 
 
 
By:  /s/ Rosemary Q. Mills   
Name:  Rosemary Q. Mills   
Title: Senior Vice President   
 
USRP HOLDING CORP.
 
 
 
By:  /s/ Steven D. Shackelford   
Name:  Steven D. Shackelford   
Title: Secretary    


CHAR1\909716v6


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT/LENDERS:


BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender




By:  /s/ Mark Lariviere    
 
Name:  Mark Lariviere     
Title:  Senior Vice President    






BANK OF AMERICA, N.A., as a Lender




By:  /s/ Mark Lariviere    
Name:  Mark Lariviere     
Title:  Senior Vice President    









CHAR1\909716v6


--------------------------------------------------------------------------------



KEYBANK, NATIONAL ASSOCIATION, in its capacity as a Lender and in its capacity
as Syndication Agent




By:  /s/ Daniel P. Stegemoeller   
Name:  Daniel P. Stegemoeller   
Title:  Sr. Banker    



CHAR1\909716v6


--------------------------------------------------------------------------------





CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), in its capacity as a Lender
and in its capacity as Documentation Agent




By:  /s/ Bill O’Daly    
Name:  Bill O’Daly    
Title:  Director     




By:  /s/ Rianka Mohen    
Name:  Rianka Mohen    
Title:  Associate    







CHAR1\909716v6


--------------------------------------------------------------------------------





SOCIETE GENERALE, in its capacity as a Lender and in its capacity as
Documentation Agent




By:  /s/ C.H. Butterworth   
Name:  C.H. Butterworth    
Title:  Director     



CHAR1\909716v6


--------------------------------------------------------------------------------





WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as a Lender and in its
capacity as Documentation Agent




By:  /s/ Wesley G. Carter   
Name:  Wesley G. Carter    
Title:  Director     



CHAR1\909716v6


--------------------------------------------------------------------------------





EMIGRANT BANK, in its capacity as a Lender




By:  /s/ Patricia Goldstein   
Name:  Patricia Goldstein    
Title:  Senior Executive Vice President  

CHAR1\909716v6


--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., in its capacity as a Lender




By:  /s/ Randy Mellott    
Name:  Randy Mellott    
Title:  Director     







CHAR1\909716v6


--------------------------------------------------------------------------------



MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services,
Inc., in its capacity as a Lender




By:  /s/ Angela M. Fabus   
Name:  Angela M. Fabus    
Title:  Vice President    



CHAR1\909716v6


--------------------------------------------------------------------------------



PNC BANK, N.A., in its capacity as a Lender




By: /s/ Tracy L. Kochanowski    
Name:  Tracy L. Kochanowski   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



CATHAY UNITED BANK, in its capacity as a Lender




By:  /s/ Christina Yuan   
Name:  Christina Yuan    
Title:  AVP/Deputy General Manager  

CHAR1\909716v6


--------------------------------------------------------------------------------



COMPASS BANK, in its capacity as a Lender




By:  /s/ Johanna Duke Paley   
Name:  Johanna Duke Paley   
Title:  Senior Vice President   













CHAR1\909716v6


--------------------------------------------------------------------------------



RAYMOND JAMES BANK, FSB, in its capacity as a Lender




By:  /s/ Thomas G. Scott   
Name:  Thomas G. Scott    
Title:  Vice President    



CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
AMMC CLO V., LIMITED
American Money management Corp., as Collateral Manager
Name of Bank/Institution


By:  /s/ Chester M. Eng   
Name:  Chester M. Eng    
Title:  Senior Vice President   





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
BLACK DIAMOND CLO 2005-1 LTD.
Black Diamond Capital Management, L.L.C.
as its Collateral Manager
Name of Bank/Institution


By:  /s/ James J. Zenni, Jr.   
Name:  James J. Zenni, Jr.   
Title:  President & Managing Partner  





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
BLACK DIAMOND CLO 2005-2 LTD.
Black Diamond Capital Management, L.L.C. as its Collateral Manager 
Name of Bank/Institution


By:  /s/ James J. Zenni, Jr.   
Name:  James J. Zenni, Jr.   
Title:  President & Managing Parnter  





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER


BLACK DIAMOND INTERNATIONAL FUNDING, LTD.
Name of Bank/Institution


By:  /s/ Alan Corkish    
Name:  Alan Corkish    
Title:  Director     





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
BLUE SQUARE FUNDING LIMITED SERIES 3
DB Services New Jersey, Inc.   
Name of Bank/Institution


By:  /s/ Alice L. Wagner   
Name:  Alice L. Wagner    
Title:  Vice President    


By:  /s/ Deborah O’Keeffe   
Name:  Deborah O’Keeffe   
Title:  Vice President    



CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE CDO III, LTD.
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE CDO VI, LTD.
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    




TERM LOAN LENDER
EATON VANCE CDO VII, PLC.
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE CDO VIII, LTD.
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE FLOATING RATE INCOME TRUST
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE INSTITUTIONAL SENIOR LOAN FUND
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE LIMITED DURATION INCOME FUND.
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE SENIOR FLOATING RATE TRUST
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE SENIOR INCOME TRUST
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE SENIOR DURATION DIVERSIFIED INCOME FUND
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE VARIABLE LEVERAGE FUND LTD.
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
EATON VANCE VT FLOATING RATE INCOME FUND
Eaton Vance Management as Investment Advisor 
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
Elf Funding Trust I
Highland Capital management, LP., As Collateral Manager
Strand Advisors, Inc., Its General Partner
Name of Bank/Institution


By:  /s/ Brian Lohrding   
Name:  Brian Lohrding    
Title:  Treasurer    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
 
Emerald Orchard Limited    
Name of Bank/Institution


By:  /s/ Neam Ahmed    
Name:  Neam Ahmed    
Title:  Authorized Signatory   





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
Gleneagles CLO, Ltd.
Highland Capital Management, L.P., as Collateral Manager
Strand Advisors, Inc., Its General Partner
Name of Bank/Institution


By:  /s/ Brian Lohrding   
Name:  Brian Lohrding    
Title:  Treasurer    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
Grayson & Co.
Boston Management and Research as Investment Advisor
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
                                LaSalle Bank N.A. as Trustree for H/2 Real
Estate CDO 2006-1 Ltd.
Name of Bank/Institution


By:  /s/ Michael Oliver   
Name:  Michael Oliver    
Title:  Assistant Vice President   





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
HFT Real Estate CDO 2006-Q, Ltd.
Highland Capital Management, L.P. As Collateral Manager
Strand Advisors, Inc., Its General Partner
Name of Bank/Institution


By:  /s/ Brian Lohrding   
Name:  Brian Lohrding    
Title:  Treasurer    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
 
Highland Floating Rate Advantage Fund  
Name of Bank/Institution


By:  /s/ Joe Dougherty    
Name:  Joe Dougherty    
Title:  Senior Vice President   





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
Highland Legacy Limited
Highland Capital Management, L.P., As Collateral Manager
Strand Advisors, Inc., Its General Partner
Name of Bank/Institution


By:  /s/ Brian Lohrding   
Name:  Brian Lohrding    
Title:  Treasurer  





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
Highland Offshore Partners, L.P.
Highland Capital Management, L.P., As Collateral Manager
Strand Advisors, Inc., Its General Partner
Name of Bank/Institution


By:  /s/ Brian Lohrding   
Name:  Brian Lohrding    
Title:  Treasurer  





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
ING Investment Management CLO I, Ltd.
ING Investment Management Co. as its Investment Manager
Name of Bank/Institution


By:  /s/ James L. Essert   
Name:  James L. Essert    
Title:  Vice President    




TERM LOAN LENDER
ING Prime Rate Trust
ING Investment Management Co. as its Investment Manager
Name of Bank/Institution


By:  /s/ James L. Essert   
Name:  James L. Essert    
Title:  Vice President    




TERM LOAN LENDER
ING Senior Income Fund
ING Investment Management Co. as its Investment Manager
Name of Bank/Institution


By:  /s/ James L. Essert   
Name:  James L. Essert    
Title:  Vice President    


TERM LOAN LENDER
ING International (II) Senior Bank Loans Euro
ING Investment Management Co. as its Investment Manager
Name of Bank/Institution


By:  /s/ James L. Essert   
Name:  James L. Essert    
Title:  Vice President    





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
Jasper CLO, Ltd.
Highland Capital Management, L.P., As Collateral manager
Strand Advisors, Inc., Its General Partner
Name of Bank/Institution


By:  /s/ Brian Lohrding   
Name:  Brian Lohrding    
Title:  Treasurer    



CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
Kingsland I, Ltd.
Name of Bank/Institution


By:  /s/ Vincent Siino    
Name:  Vincent Siino    
Title:  Authorized Officer   





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
Kingsland II, Ltd.
Name of Bank/Institution


By:  /s/ Vincent Siino    
Name:  Vincent Siino    
Title:  Authorized Officer   





CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
 
Linville Funding, LLC    
Name of Bank/Institution


By:  /s/ Anna M. Tallent   
Name:  Anna M. Tallent    
Title:  Assistant Vice President   



CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
 
Loan Star State Trust
Highland Capital Management, L.P., As Collateral Manager
Strand Advisors, Inc., Its Investment Advisor
Name of Bank/Institution


By:  /s/ Brian Lohrding   
Name:  Brian Lohrding    
Title:  Treasurer    



CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
 
Pam Capital Funding, L.P.
Highland Capital Management, L.P., As Collateral Manager
Strand Advisors, Inc., Its General Partner
Name of Bank/Institution


By:  /s/ Brian Lohrding   
Name:  Brian Lohrding    
Title:  Treasurer    



--------------------------------------------------------------------------------


 
 
TERM LOAN LENDER
 
Pioneer Floating Rate Trust
Name of Bank/Institution


By:  /s/ Joe Dougherty   
Name:  Joe Dougherty    
Title:  Portfolio Manager   
 

 
CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
 
Senior Debt Portfolio
Boston Management and Research as Investment Advisor
Name of Bank/Institution


By:  /s/ Michael B. Botthof   
Name:  Michael B. Botthof   
Title:  Vice President    



CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
Southfork CLO, Ltd.
Highland Capital Management, L.P., As Collateral Manager
Strand Advisors, Inc., Its General Partner
Name of Bank/Institution


By:  /s/ Brian Lohrding   
Name:  Brian Lohrding    
Title:  Treasurer    



CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
 
Trimaran CLO IV Ltd.    
Trimaran Advisors, L.L.C.
Name of Bank/Institution


By:  /s/ David M Millison   
Name:  David M. Millison   
Title:  Managing Director   



CHAR1\909716v6


--------------------------------------------------------------------------------



TERM LOAN LENDER
 
Trimaran CLO V Ltd.    
Trimaran Advisors, L.L.C.
Name of Bank/Institution


By:  /s/ David M Millison   
Name:  David M. Millison   
Title:  Managing Director   





